Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 12, 14-24, 31, 37, 43, 54, 62, 64, 70, 73 and 149 are pending and will be examined on the merits.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 12, 14-24, 31, 62, 64, 70 and 149 is/are rejected under 35 U.S.C. 103 as being unpatentable over Allan (Allan, et al., WO 2007/092772 A2; Published 08/16/2007) in view of Hoves (Hoves, et al., US 9,597,333 B2; Issued 03/21/2017),  (Burke, et al., Bioconjugate Chemistry (2009) 20:1242-1250) and Berry (Berry, et al., WO2009/117277 A2; Published 09/24/2009).
Allan teaches of formulations to improve the stability of proteins including antibodies (Allan, ¶ 0001) as well as antibodies linked to small molecules or organic molecules (Allan, ¶ 0150).  Regarding claim 24, Allan teaches that these formulations are applicable to concentrations of antibody ranging from 10 mg/mL up to 200 mg/mL (Allan, ¶ 0010).  Regarding claim 12, Allan teaches that these formulations have pHs ranging from 5.5-8 (Allan, ¶ 0001).  The instant Specification defines the term “about” to mean a at the center +/- 10% of that number.  Since the upper limit of claim 12 is a pH of 5.0, the pH + 10% of that pH = 5.5 and hence, the pH of Allan reads on claim 12.  Regarding claims 14-16, Allan teaches that the formulation comprises a buffering agent at 1-50 mM and a cationic amino acid at 1-400 mM (Allan, ¶ 0001), an anion at 1-200 mM, and that both the buffering agent and the cationic amino acid are histidine (Allan ¶ 0013) and that aspartate is the anion (Allan, ¶ 0074).  Regarding claims 17-19, Allan teaches that the formulation comprises a carbohydrate excipient (Allan, ¶ 0001) and that this carbohydrate excipient is sucrose (Allan ¶ 0072).  Allan further teaches that the formulation comprises polysorbate 80 at a concentration ranging from 0.001% to 1% (Allan, ¶ 0077).  Regarding claims 1 and 73, Allan teaches that these formulations are suitable for both stable liquid formulations and for lyophilization (Allan, ¶ 0001).  
	Allan does not teach that the conjugate present in the formulation comprises a drug and linker linked together that is a match for the first L-D structure depicted in claim 70. Allan does not teach that the drug of the ADC present in the claimed formulation is a TLR8 agonist.  
	Below please find a picture of the first compound of claim 70 with numbered boxes surrounding the design elements of importance:

    PNG
    media_image1.png
    332
    927
    media_image1.png
    Greyscale

	Hoves teaches on the subject of novel benzazepine compounds that are immunostimulatory TLR8 agonists (Hoves, Col. 1, lines 16-67).  Hoves teaches that the portion of the compound of claim 70 in box “1” is an exact match for a TLR8 agonist taught by Hoves (Hoves, Col. 33; Example 3).  
Burke teaches that the principle behind ADCs is so that the mAB binds selectively to a tumor-specific antigen leading to a higher intratumoral concentration of the drug portion of the ADC (Burke, p 1242, ¶ 1) Burke teaches that the structure claimed in claim 70 is of the valine-citrulline-PABC type and is depicted and described below:

    PNG
    media_image2.png
    267
    1196
    media_image2.png
    Greyscale

	 Burke teaches that, following internalization of the ADC into the cell, the valine-citrulline bond is hydrolyzed, freeing the PABC-drug moiety from the mAB, which then undergoes spontaneous [1,6] fragmentation, resulting in free drug (that is to say a drug without any moieties “left over” from conjugation) (Burke, p 1246, ¶ 3; Burke, p 1243, Fig 1b).  Burke also teaches that the linkages between mAbs and val-cit-PABC linkers were conjugated by: 1) reduction of cysteines on the mAb, resulting in free thiols and then 2) reacting the free thiols with a maleimide moiety present on the linker (resulting in a succimidyl moiety) (Burke, p 1247, ¶ 1).  
	Berry teaches of an ADC comprising a maytansinoid (a cytotoxic compound) linked to the anti-HER2 antibody trastuzumab (Berry, ¶ 0090):

    PNG
    media_image3.png
    486
    1089
    media_image3.png
    Greyscale

	
	Berry also teaches that the HER2-maytansinoid ADC is used to treat cancers, tumors, and neoplastic tissues (Berry, ¶ 00229).  
It would be prima facie obvious to one of ordinary skill in the art to combine the teachings of Allan, Hoves, Burke and Berry.  The net result of this combination would be an ADC comprising: 1) the val-cit-PABC linker of Burke, 2) the anti-HER2 mAb of Berry and 3) the TLR8 agonist of Hoves, with said ADC being present in either a liquid or lyophilized form of the stable formulation of Allan. Furthermore, this ADC would be formed by reacting a maleimide moiety present on the linker, as taught by Burke, with reduced thiols present on the anti-HER2 mAb, resulting in the presence of a succimidyl moiety.  One of ordinary skill in the art would be motivated to make such a combination in order to better treat breast cancer using an ADC comprising an anti-HER2 antibody and have a stable formulation in which to store said ADC.  One of ordinary skill in the art would have a reasonable expectation of success making such a combination because: 1) Allen teaches that the formulation is stable for mAbs and ADCs in both its liquid and lyophilized forms, 2) Berry teaches the anti-HER2 mAB of Berry would guide the ADC to breast cancer cells, 3) Burke teaches the val-cit-PABC would undergo peptidic cleavage followed by [1,6] elimination once internalized in the breast cancer cells, resulting in free drug and 4) Hoves teaches that the drug is an immunostimulatory TLR8 agonist and would direct the body’s own immune system to attack the breast cancer cells.  Furthermore, since 1) Berry teaches that the HER-2-maytansinoid is used to treat cancers and 2) the drug of Hoves is known to stimulate the immune system, it is within the purview of one of ordinary skill in the art to use the ADC described above in a method of treating cancer comprising administration of the ADC described above to a patient in need thereof because: 1) the anti-HER2 antibody of Berry would localize the drug of Hoves in and around breast cancer cells where 2) the drug of Hoves would stimulate the patient’s own immune system to attack the breast cancer cells. 
Regarding the exact concentrations of aspartate, histidine, sucrose, mAb and polysorbate 80 as well as the pH, the prior art provides values that overlap with the claimed ranges.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F. 2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) See MPEP 2144.05.  Further with respect to optimal dosing regimens, it is not inventive to discover such regimens by routine experimentation when general conditions of a claim are disclosed in the prior art.  See in re Aller, 220 F.2d 545, 456, 105 USPQ 233, 235 (CCPA 1955) and MPEP 2144.05(11). 


Claim(s) 1, 12, 14-24, 31, 37, 62, 64, 70 and 149 is/are rejected under 35 U.S.C. 103 as being unpatentable over Allan (Allan, et al., WO 2007/092772 A2; Published 08/16/2007), Hoves (Hoves, et al., US 9,597,333 B2; Issued 03/21/2017), (Burke, et al., Bioconjugate Chemistry (2009) 20:1242) and Berry (Berry, et al., WO2009/117277 A2; Published 09/24/2009) as applied to claims 1, 12, 14-24, 31, 62, 64, 70 and 149 above and in further view of Lebre-Lafay (Lebre-Lafay, et al., BMC Cancer (2007) 7:73).
	The combined teachings of Allan, Hoves, Burke and Berry are discussed above.
	The combined teachings of Allan, Hoves, Burke and Berry do not teach that the antibody present in the ADC is an anti-Nectin-4 antibody.  
	Lebre-Lafay teaches that nectin-4 is not expressed in normal breast epithelium but is expressed in 61% of ductal breast carcinoma cells (Lebre-Lafay, Abstract).  Lebre-Lafay also teaches of an anti-nectin-4 mAB (Lebre-Lafay, p 3, ¶ 10).
It would be prima facie obvious to one of ordinary skill in the art to substitute the anti-HER2 antibody of the ADC of the combined teachings of Allan, Hoves, Burke and Berry with the anti-nectin-4 antibody taught by Lebre-Lafay.  The net result of this substitution would be an ADC comprising: 1) the val-cit-PABC linker of Burke, 2) an anti-nectin-4 mAb of Lebre-Lafay and 3) the TLR8 agonist of Hoves, with said ADC being present in either a liquid or lyophilized form of the stable formulation of Allan.  Furthermore, this ADC would be formed by reacting a maleimide moiety present on the linker, as taught by Burke, with reduced thiols present on the anti-nectin-4 mAb, resulting in the presence of a succimidyl moiety.  One of ordinary skill in the art would be motivated to make such a substitution in order to better treat breast cancer using an ADC comprising an anti-nectin-4 antibody and have a stable formulation in which to store said ADC.  One of ordinary skill in the art would have a reasonable expectation of success making such a substitution because: 1) Allan teaches that the formulation is stable for mAbs and ADCs in both its liquid and lyophilized forms, 2) Fabre-Lafay teaches of an anti-nectin 4 mAB and that 61% of ductal breast carcinoma cells express nectin-4, 3) Burke teaches the val-cit-PABC would undergo peptidic cleavage followed by [1,6] elimination once internalized in the breast cancer cells, resulting in free drug and 4) Hoves teaches that the drug is an immunostimulatory TLR8 agonist and would direct the body’s own immune system to attack the breast cancer cells.  Furthermore, since 1) Fabre-Lafay teaches that nectin-4 is expressed highly in ductal breast carcinoma cells but not in healthy breast cells and 2) the drug of Hoves is known to stimulate the immune system, it is within the purview of one of ordinary skill in the art to use the ADC described above in a method of treating breast cancer comprising administration of the ADC described above to a patient in need thereof because: 1) the anti-nectin-4 antibody of Babre-Lafay would localize the drug of Hoves in and around breast cancer cells where 2) the drug of Hoves would stimulate the patient’s own immune system to attack the breast cancer cells. 

Claim(s) 1, 12, 14-24, 31, 43, 62, 64, 70 and 149 is/are rejected under 35 U.S.C. 103 as being unpatentable over Allan (Allan, et al., WO 2007/092772 A2; Published 08/16/2007), Hoves (Hoves, et al., US 9,597,333 B2; Issued 03/21/2017), (Burke, et al., Bioconjugate Chemistry (2009) 20:1242) and Berry (Berry, et al., WO2009/117277 A2; Published 09/24/2009) as applied to claims 1, 12, 14-24, 31, 62, 64, 70 and 149 above and in further view of Trere (Trere, et al.,  British Journal of Cancer (1999) 8:404).
	The combined teachings of Allan, Hoves, Burke and Berry are discussed above.
	The combined teachings of Allan, Hoves, Burke and Berry do not teach that the antibody present in the ADC is an anti-ASGR1 antibody.  
	Trere teaches that ASGP-R (same as ASGR1) is expressed in 80% of grade I and II hepatocellular carcinoma (HCC) cells (Trere, Abstract).  Trere also teaches of an anti-ASGR1 mAB (Trere, p 405, ¶ 5).Trere also suggests the use of an ADC comprising an anti-ASGR1 mAb for the purposes of treating HCC (Trere, p 407, ¶ 5).
It would be prima facie obvious to one of ordinary skill in the art to substitute the anti-HER2 antibody of combined teachings of Allan, Hoves, Burke and Berry with the anti-ASGR1 antibody taught by Trere.  The net result of this subs would be an ADC comprising: 1) the val-cit-PABC linker of Burke, 2) an anti-ASGR1 mAb of Trere and 3) the TLR8 agonist of Hoves, with said ADC being present in either a liquid or lyophilized form of the stable formulation of Allan.  Furthermore, this ADC would be formed by reacting a maleimide moiety present on the linker, as taught by Burke, with reduced thiols present on the anti-nectin-4 mAb, resulting in the presence of a succimidyl moiety.  One of ordinary skill in the art would be motivated to make such a substitution in order to better treat hepatocellular cancer using an ADC comprising an anti-ASGR1 antibody and have a stable formulation in which to store said ADC.  One of ordinary skill in the art would have a reasonable expectation of success making such a substitution because: 1) Allan teaches that the formulation is stable for mAbs and ADCs in both its liquid and lyophilized forms, 2) Trere teaches of an anti-ASGR1 mAB and that 80% of hepatocellular carcinoma cells express ASGR1 and suggests ADCs comprising anti-ASGR1 mAbs, 3) Burke teaches the val-cit-PABC would undergo peptidic cleavage followed by [1,6] elimination once internalized in the hepatocellular cancer cells, resulting in free drug and 4) Hoves teaches that the drug is an immunostimulatory TLR8 agonist and would direct the body’s own immune system to attack the hepatocellular cancer cells.  Furthermore, since 1) Trere teaches that ASGR1 is expressed highly in hepatocellular cancer cells, 2) Trere suggests anti-ASGR1 ADCs for the treatment of HCC and 3) the drug of Hoves is known to stimulate the immune system, it is within the purview of one of ordinary skill in the art to use the ADC described above in a method of treating hepatocellular cancer comprising administration of the ADC described above to a patient in need thereof because: 1) the anti-ASGR1 antibody of Trere would localize the drug of Hoves in and around hepatocellular cancer cells where 2) the drug of Hoves would stimulate the patient’s own immune system to attack the hepatocellular cancer cells. 

Claim(s) 1, 12, 14-24, 31, 54, 62, 64, 70 and 149 is/are rejected under 35 U.S.C. 103 as being unpatentable over Allan (Allan, et al., WO 2007/092772 A2; Published 08/16/2007), Hoves (Hoves, et al., US 9,597,333 B2; Issued 03/21/2017), (Burke, et al., Bioconjugate Chemistry (2009) 20:1242) and Berry (Berry, et al., WO2009/117277 A2; Published 09/24/2009) as applied to claims 1, 12, 14-24, 31, 62, 64, 70 and 149 above and in further view of Ho (Ho, et al.,  Clinical Cancer Research (2007) 13:1571).
	The combined teachings of Allan, Hoves, Burke and Berry are discussed above.
	The combined teachings of Allan, Hoves, Burke and Berry do not teach that the antibody present in the ADC is an anti-mesothelin antibody.  
	Ho teaches that mature mesothelin protein is expressed in 55% of lung adenocarcinoma cells (Ho, Abstract).  Ho also teaches of an anti-mesothelin mAB (Ho, p 1573, ¶ 1).  Furthermore, Ho teaches that an anti-mesothelin recombinant immunotoxin comprising the Fv portion of an anti-mesothelin antibody and a truncated Pseudomonas endotoxin had IC50 values ranging from 2-5 ng/mL in two adenocarcinoma cell lines highly expressing mesothelin (Ho, p 1574, ¶ 3).
It would be prima facie obvious to one of ordinary skill in the art to substitute the anti-HER2 antibody of the combined teachings of Allan, Hoves, Burke and Berry with the anti-mesothelin antibody taught by Ho.  The net result of this substitution would be an ADC comprising: 1) the val-cit-PABC linker of Burke, 2) an anti-mesothelin mAb of Ho and 3) the TLR8 agonist of Hoves, with said ADC being present in either a liquid or lyophilized form of the stable formulation of Allan.  Furthermore, this ADC would be formed by reacting a maleimide moiety present on the linker, as taught by Burke, with reduced thiols present on the anti-mesothelin mAb, resulting in the presence of a succimidyl moiety.  One of ordinary skill in the art would be motivated to make such a substitution in order to better treat lung adenocarcinoma using an ADC comprising an anti-mesothelin antibody and have a stable formulation in which to store said ADC.  One of ordinary skill in the art would have a reasonable expectation of success making such a substituion because: 1) Allan teaches that the formulation is stable for mAbs and ADCs in both its liquid and lyophilized forms, 2) Ho teaches of an anti-mesothelin mAB and that 55% of lung adenocarcinoma cells express mesothelin, 3) Ho teaches that an anti-mesothelin immunotoxin was effective at killing mesothelin-expressing lung adenocarcinoma cells in vitro, 4) Burke teaches the val-cit-PABC would undergo peptidic cleavage followed by [1,6] elimination once internalized in the lung adenocarcinoma cells, resulting in free drug and 5) Hoves teaches that the drug is an immunostimulatory TLR8 agonist and would direct the body’s own immune system to attack the lung adenocarcinoma cells.  Furthermore, since 1) Ho teaches that mesothelin is expressed highly in lung adenocarcinoma cells, 2) Ho teaches that an anti-mesothelin immunotoxin was effective at killing lung adenocarcinoma cells in vitro, and 3) the drug of Hoves is known to stimulate the immune system, it is within the purview of one of ordinary skill in the art to use the ADC described above in a method of treating lung adenocarcinoma comprising administration of the ADC described above to a patient in need thereof because: 1) the anti-mesothelin antibody of Ho would localize the drug of Hoves in and around lung adenocarcinoma cells where 2) the drug of Hoves would stimulate the patient’s own immune system to attack the lung adenocarcinoma cells. 



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 12, 14-24, 37, 62, 64, 70, 73 and 149 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-27 of U.S. Patent No. 11,179,473 in view of Allan (Allan, et al., WO 2007/092772 A2; Published 08/16/2007). 
Claims 1-27 of the ‘473 patent teach the ADC component of the instant application complete with the same TLR8 agonist, val-cit-PABC cleavable linker and attachment to a mAb comprising a succimidyl moiety as well as methods of treating cancer comprising administration of the ADC.  The antibody in the ‘473 patent is an anti-nectin-4 antibody.  
The ‘473 patent does not teach that the ADC is in a formulation comprising: 1) histidine and aspartate at ranges from 15 to 25 mM, 2) 7-9% sucrose, 3) 0.01-0.05% polysorbate 80, 4) the ADC at a concentration of 70-100 mg/mL and 5) a pH between 4.7-5.0.
Allan teaches of formulations to improve the stability of proteins including antibodies (Allan, ¶ 0001) as well as antibodies linked to small molecules or organic molecules (Allan, ¶ 0150).  Regarding claim 24, Allan teaches that these formulations are applicable to concentrations of antibody ranging from 10 mg/mL up to 200 mg/mL (Allan, ¶ 0010).  Regarding claim 12, Allan teaches that these formulations have pHs ranging from 5.5-8 (Allan, ¶ 0001).  The instant Specification defines the term “about” to mean a at the center +/- 10% of that number.  Since the upper limit of claim 12 is a pH of 5.0, the pH + 10% of that pH = 5.5 and hence, the pH of Allan reads on claim 12.  Regarding claims 14-16, Allan teaches that the formulation comprises a buffering agent at 1-50 mM and a cationic amino acid at 1-400 mM (Allan, ¶ 0001), an anion at 1-200 mM, and that both the buffering agent and the cationic amino acid are histidine (Allan ¶ 0013) and that aspartate is the anion (Allan, ¶ 0074).  Regarding claims 17-19, Allan teaches that the formulation comprises a carbohydrate excipient (Allan, ¶ 0001) and that this carbohydrate excipient is sucrose (Allan ¶ 0072).  Allan further teaches that the formulation comprises polysorbate 80 at a concentration ranging from 0.001% to 1% (Allan, ¶ 0077).  Regarding claims 1 and 73, Allan teaches that these formulations are suitable for both stable liquid formulations and for lyophilization (Allan, ¶ 0001).
It would be prima facie obvious to one of ordinary skill in the art to use the formulation of Allan to store the ADC of the ‘473 patent.  One of ordinary skill in the art would be motivated to use the formulation of Allan to store the ADC of the ‘473 patent in order to have the ADC present in a formulation wherein the ADC is stable.  One of ordinary skill in the art would have a reasonable expectation of success storing the ADC of the ‘473 patent in the formulation of Allan because Allan teaches that both antibodies and ADCs are stable in the formulation of Allan.  Regarding the exact concentrations of aspartate, histidine, sucrose, mAb and polysorbate 80 as well as the pH, the prior art provides values that overlap with the claimed ranges.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F. 2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) See MPEP 2144.05.  Further with respect to optimal dosing regimens, it is not inventive to discover such regimens by routine experimentation when general conditions of a claim are disclosed in the prior art.  See in re Aller, 220 F.2d 545, 456, 105 USPQ 233, 235 (CCPA 1955) and MPEP 2144.05(11).

Claims 1, 12, 14-24, 31, 37, 62, 64, 70, 73 and 149 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-27 of U.S. Patent No. 11,179,473 and Allan (Allan, et al., WO 2007/092772 A2; Published 08/16/2007) as applied to claims 1, 12, 14-24, 37, 62, 64, 70, 73 and 149 above and in further view of Berry (Berry, et al., WO2009/117277 A2; Published 09/24/2009). 
The teachings of the ‘473 patent and Allan are discussed above.
The combined teachings of the ‘473 patent and Allan do not teach an ADC comprising an anti-HER2 antibody.  
	Berry teaches of an ADC comprising a maytansinoid (a cytotoxic compound) linked to the anti-HER2 antibody trastuzumab (Berry, ¶ 0090).  Berry also teaches that the HER2-maytansinoid ADC is used to treat cancers, tumors, and neoplastic tissues (Berry, ¶ 00229).  
	It would be prima facie obvious to one of ordinary skill in the art to combine the teachings of the ‘473 patent, Allan and Berry.  The net result of this combination would be the ADC of the ‘473 patent with the anti-nectin-4 antibody replaced with an anti-HER2 antibody with said ADC being in the formulation of Allan.  One of ordinary skill in the art would be motivated to make such a combination in order to treat breast cancer using an anti-HER2 ADC.  One of ordinary skill in the art would have a reasonable expectation of success because Berry teaches that a HER2-maytansinoid ADC is capable of treating breast cancer.  The ADC described above would also target and treat breast cancer cells except that its mechanism of action would be to stimulate the immune system in and around the cancer cells via the TLR8 agonist instead of directly poisoning the cancer cells via a maytansinoid. 

Claims 1, 12, 14-24, 37, 43, 62, 64, 70, 73 and 149 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-27 of U.S. Patent No. 11,179,473 and Allan (Allan, et al., WO 2007/092772 A2; Published 08/16/2007) as applied to claims 1, 12, 14-24, 37, 62, 64, 70, 73 and 149 above and in further view of Trere (Trere, et al.,  British Journal of Cancer (1999) 8:404).
The teachings of the ‘473 patent and Allan are discussed above.
The combined teachings of the ‘473 patent and Allan do not teach an ADC comprising an anti-ASGR1 antibody.  
Trere teaches that ASGP-R (same as ASGR1) is expressed in 80% of grade I and II hepatocellular carcinoma (HCC) cells (Trere, Abstract).  Trere also teaches of an anti-ASGR1 mAB (Trere, p 405, ¶ 5).
	It would be prima facie obvious to one of ordinary skill in the art to combine the teachings of the ‘473 patent, Allan and Trere.  The net result of this combination would be the ADC of the ‘473 patent with the anti-nectin-4 antibody replaced with an anti-ASGR1 antibody with said ADC being in the formulation of Allan.  One of ordinary skill in the art would be motivated to make such a combination in order to treat hepatocellular carcinoma using an anti-ASGR1 ADC.  One of ordinary skill in the art would have a reasonable expectation of success because 1) Trere teaches that ASGR1 is expressed in 80% of grade I and II hepatocellular cancer cells and thus the antibody of Trere would “guide” the ADC to these ASGR1-expressing hepatocellular cancer cells and 2) the ‘473 patent teaches that ADCs comprising the TLR8 agonist of the instant application may be used in methods of treating cancer. 

Claims 1, 12, 14-24, 37, 54, 62, 64, 70, 73 and 149 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-27 of U.S. Patent No. 11,179,473 and Allan (Allan, et al., WO 2007/092772 A2; Published 08/16/2007) as applied to claims 1, 12, 14-24, 37, 62, 64, 70, 73 and 149 above and in further view of Ho (Ho, et al.,  Clinical Cancer Research (2007) 13:1571).
The teachings of the ‘473 patent and Allan are discussed above.
The combined teachings of the ‘473 patent and Allan do not teach an ADC comprising an anti-mesothelin antibody.  
Ho teaches that mature mesothelin protein is expressed in 55% of lung adenocarcinoma cells (Ho, Abstract).  Ho also teaches of an anti-mesothelin mAB (Ho, p 1573, ¶ 1).
	It would be prima facie obvious to one of ordinary skill in the art to combine the teachings of the ‘473 patent, Allan and Ho.  The net result of this combination would be the ADC of the ‘473 patent with the anti-nectin-4 antibody replaced with an anti-mesothelin antibody with said ADC being in the formulation of Allan.  One of ordinary skill in the art would be motivated to make such a combination in order to treat lung adenocarcinoma using an anti-mesothelin ADC.  One of ordinary skill in the art would have a reasonable expectation of success because 1) Ho teaches that mesothelin is expressed in 55% of grade I and II lung adenocarcinoma cells and thus the antibody of Ho would “guide” the ADC to these mesothelin-expressing lung adenocarcinoma cells and 2) the ‘473 patent teaches that ADCs comprising the TLR8 agonist of the instant application may be used in methods of treating cancer. 

 Conclusion
Claims 1, 12, 14-24, 31, 37, 43, 54, 62, 64, 70, 73 and 149 are rejected.
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN L VAN DRUFF whose telephone number is (571)272-2085. The examiner can normally be reached 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 571.272.5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN L VAN DRUFF/           Examiner, Art Unit 1643       

/JULIE WU/           Supervisory Patent Examiner, Art Unit 1643